PER CURIAM
 This was an action brought by plaintiffs against, inter alia, defendant Linn County for medical services rendered in treating defendant Dalton for injuries that he sustained in a gunfight with defendant City of Albany’s police officers. Only Linn County appeals the resulting judgment,1 challenging (1) the trial court’s determination that it is responsible and (2) the award of prejudgment interest. On appeal, we affirm the trial court’s determination that the county is responsible for the medical expenses incurred. Bd of Higher Educ. v. Wash. Co., 52 Or App 369, 629 P2d 373, rev den 291 Or 368 (1981); Rogue Valley Memorial Hosp. v. Jackson Cty., 52 Or App 357, 629 P2d 377, rev den 291 Or 368 (1981). The portion of the judgment awarding prejudgment interest is reversed. See Seton v. Hoyt, 34 Or 266, 55 P 967 (1899).
Affirmed in part; reversed in part.

 Judgment was taken by default against defendant Dalton. Defendant City of Albany was found not responsible for the medical services.